Citation Nr: 1749467	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left femoral neck stress fracture, status-post open reduction internal fixation (ORIF), with scar (left hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 2006 to May 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for a left hip disability to 20 percent effective September 1, 2009.  The Veteran's record is now in the jurisdiction of the Wichita, Kansas, RO.  


FINDING OF FACT

The Veteran's left hip disability is manifested by symptoms that are between moderate and marked in degree, with credible evidence of significant functional effects.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a left hip disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.71a, Diagnostic Codes (Codes) 5250-5255, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with her record, and VA has obtained all postservice (private and VA) treatment records she identified.  She was afforded a VA examination in October 2009, December 2013, and September 2015.  In February 2017 the Veteran was notified that she would need to contact the regional office in order to schedule a VA examination.  The Veteran did not respond to such notice, and subsequently a VA examination was cancelled as due to her non-participation.  As the duty to assist is not a one way street, the Board finds that VA has complied with its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Residuals of a left femoral neck stress fracture, status-post ORIF, with scar may be rated pursuant to Codes 5250-5255 for disabilities of the hip and thigh as well as Code 7804 (where appropriate).  38 C.F.R. § 4.71a, 4.118.  .

Under Code 5250 for ankylosis of the hip, the minimum 60 percent rating is warranted for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent rating is warranted for intermediate favorable ankylosis of the hip.  The maximum 90 percent rating is warranted for unfavorable ankylosis of the hip, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated. 

Under Code 5251 for limitation of extension of the thigh, a 10 percent rating is warranted for extension limited to 5 degrees. 

Under Code 5252 for limitation of flexion of the thigh, the minimum 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  The maximum 40 percent rating is warranted for flexion limited to 10 degrees. 

Under Code 5253 for impairment of the thigh, the minimum 10 percent rating is warranted for limitation of rotation of, cannot toe-out more than 15 percent, affected leg.  A 10 percent rating is warranted for limitation of adduction of, cannot cross legs.  The maximum 20 percent rating is warranted for limitation of abduction of motion lost beyond 10 percent. Id. 

Under Code 5254 for flail joint hip, the only rating is for 80 percent. 

Under Code 5255 for impairment of the femur, the minimum 10 percent rating is warranted for malunion with slight knee or hip disability.  A 20 percent rating is warranted for malunion with moderate knee or hip disability.  A 30 percent rating is warranted for malunion with marked knee or hip disability.  A 60 percent rating is warranted for fracture of surgical neck of, with false joint.  A 60 percent rating is warranted for fracture of shaft or anatomical neck with nonunion without loose motion, weightbearing preserved with aid of brace.  The maximum 80 percent rating is warranted for fracture of shaft or anatomical neck of with nonunion, with moose motion (spiral or oblique fracture).

Under Code 7804 for unstable or painful scars, the minimum 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  The maximum 30 percent rating is warranted for five or more scars that are unstable or painful.

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

At an October 2009 examination the Veteran reported experiencing weakness, stiffness, lack of endurance, fatigability, tenderness and dislocation without swelling, heat, redness, giving way, locking, deformity, drainage, or effusion or subluxation.  She reported experiencing flare-ups as often as three times per week which were precipitated by physical activity and lasting two days.  On examination of the skin the consulting provider noted a scar measuring 8 cm by .5cm on the upper left outer thigh.  It was noted that the scar was not painful on examination, and was without skin breakdown, edema, keloid formation, inflammation, or disfiguring.  The scar was characterized as superficial without underlying tissue damage without limitation of motion of function as due to the scar.  On examination of the musculoskeletal system the consulting provider indicated that her posture and gait were both normal.  Examination of the left and right femur was within normal limits.  Examination of the right hip was normal, while examination of the left hip showed weakness, tenderness, and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment and drainage, subluxation, or ankylosis.  Range of motion testing of the left hip was within normal limits for flexion (125 degrees), extension (30 degrees), adduction (25 degrees), and abduction (45 degrees).  There was decreased limitation of motion on external rotation (30 degrees) and internal rotation (10 degrees).  Painful motion was noted at 0 degrees for adduction, abduction, external rotation, and internal rotation.  Repetitive testing was not possible as due to pain.  The noted impact of the Veteran's condition was that she was unable to lift or carry greater than ten pounds, and was unable to run.

On December 2013 scars examination the stated diagnosis was left hip linear surgical scar measuring 7.5 cm.  The Veteran described the scar as "tender but not painful."  The scar was noted as not functionally limiting.  On examination of the hip and thigh conditions, the diagnosis was left femoral neck fracture status-post ORIF with residual pain.  The Veteran reported flare-ups, and increased pain and fatigability. Range of motion testing showed flexion at 125 or greater, extension at greater than 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross legs.  Rotation was not limited such that she could not toe-out more than 15 degrees.  It was noted that she had additional functional loss of the hip following repetitive use with less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing.  Examination further showed pain on palpation and no ankylosis of either hip joint.

On September 2015 scar examination noted a 7.5 cm by 1 cm linear scar of the left proximal lateral thigh.  The scar was listed as not painful or unstable.  On examination of the hip and thigh, the Veteran reported pinching, aching pain, use of nonsteroidal anti-inflammatories and physical therapy, and an inability to carry her child, walk further than one block, sit for more than 30 minutes, stand for more than three minutes, climb more than two flights of stairs, run, and have sex in certain positions.  Range of motion testing of the left hip was abnormal with flexion to 120 degrees, extension to 30 degrees, abduction to 20 degrees, adduction to 30 degrees, external rotation to 30 degrees, and internal rotation to 25 degrees.  The Veteran's adduction was not limited such that she could not cross legs.  It was noted that pain on examination caused function loss on flexion, abduction, adduction, external rotation, and internal rotation.  No ankylosis was found.  Residuals of her June 2006 hip surgery were listed as pain and weakness.  No degenerative or traumatic arthritis was documented. 

Upon consideration of the above, the Board finds that the Veteran's left hip severity is of a degree between moderate and marked.  While testing results have been inconsistent, in 2009 painful motion was noted at 0 degrees for adduction, abduction, external rotation, and internal rotation, and repetitive testing was not possible as due to pain. The 2015 VA examination contains a litany of subjective complaints (cannot stand more than three minutes, etc.) that further call the severity of this disability into question.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a 30 percent rating, but not more, for severe disability.  See 38 C.F.R. § 4.7.  

The Board has reviewed the evidence for evaluation purposed for Codes 5250-5254.  However, the medical evidence of record does not warranted ratings under these Codes.  There is no evidence of ankylosis (either favorable or unfavorable) as to warrant rating consideration under Code 5250.  Thigh limitation of extension is not shown to be limited to 5 degrees as to warrant a rating under Code 5251.  Thigh limitation of flexion is not impaired as to warrant consideration under Code 5252.  Rating considerations under Code 5253 is not warranted as there is no indication that limitation of abduction is not lost beyond 10 degrees, limitation of motion is impaired such that the Veteran cannot cross legs, or limitation of rotation is impaired such that the Veteran cannot toe-out more than 15 degrees.  Rating consideration under Code 5254 is not warranted as the medical evidence support a finding of a flail joint of the hip.  

The Board has also considered the rating of the Veteran's left hip linear scar under Code 7804.  However, as the medical evidence does not support a finding that the scar is "unstable or painful" a rating under such code is not warranted.  
Accordingly, the Board finds that the Veteran's left hip disability more approximates a 30 percent rating rather than a 20 percent rating.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, the Veteran has not asserted, nor does the record suggest, that the disability on appeal precludes her from securing or following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009),


ORDER

A 30 percent rating for residuals of a left femoral neck stress fracture, status-post open reduction internal fixation (ORIF), with scar (left hip disability) is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


